02-12-332-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00332-CV 
 
 



Jessica Jackson Hill 


 


APPELLANT 
AND APPELLEE




 
V.
 




Steven Hill 


 


APPELLEE
AND APPELLANT 



 
 
------------
 
FROM THE 393rd
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered cross appellant's “Unopposed Motion To
Dismiss Cross Appeal.”  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the cross appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
          
Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App. P. 43.4.
 
                                                                             PER
CURIAM
PANEL: 
WALKER, MCCOY, and MEIER, JJ.  
 
DELIVERED:
 September 20, 2012




 
 




[1]See Tex. R. App. P. 47.4.